DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 paragraphs 3-5, filed 02/07/2022, with respect to claims 15-26 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 15-26 has been withdrawn. 
Applicant’s arguments, see page 6 paragraphs 6-7, filed 02/07/2022, with respect to claims 16-26 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of claims 16-26 has been withdrawn. 
Applicant’s remaining arguments with respect to claim(s) 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blowing mechanism” in claim 15 which has structural support as a rotating fan in Fig. 3.
“heating part” in claim 15 which has structural support as an electric heating device in para 0026.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom (US20170334137) in view of Wu (US20160297110 – previously of record).

In reference to claims 15, 16, and 22:
Nystrom discloses a discharge heat preserving system for a 3D printer (abstract, para 0047), comprising:
a hot air support, wherein a ventilation chamber is arranged inside the hot air support (Fig. 5A numerals 176, 174, 180, 120 combined);
a blowing mechanism configured to drive an airflow to pass through the ventilation chamber (Fig. 5A numeral 176); and
a heating part mounted in the ventilation chamber to heat the airflow passing through the ventilation chamber (Fig. 5A numeral 174);
wherein:
the nozzle device is mounted on a case of the 3D printer (implicit as the nozzle has to be mounted to a fixed structure);
the heated airflow discharged from the ventilation chamber is blown to the surface (Figs. 5A-5B);
the heating part is configured to heat the airflow passing through the ventilation chamber without heating the nozzle (Figs. 5A-5B).
Nystrom does not disclose wherein the air outlet of the ventilation chamber is located in a side surface of a discharge outlet of a nozzle device, the heated airflow discharged from the ventilation chamber is blown to the discharge outlet of the nozzle device, a central axis of an air inlet chamber is parallel to a central axis of the nozzle device, or there is always an offset between the central axis of the air inlet chamber and the central axis of the nozzle device (claim 1), wherein an airflow discharge direction of the ventilation chamber is obliquely arranged relative to an axial direction of the nozzle device (claim 2), or wherein both the hot air support and the blowing mechanism are mounted on the case (claim 22). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Wu teaches a known element for directing a gas flow toward the surface and nozzle of an additive manufacturing device (abstract, Figs. 1, 2). Wu further discloses wherein the outlet of the ventilation chamber is located in a side surface of a discharge outlet of a nozzle device at, the heated airflow discharged from the ventilation chamber is blown to the discharge outlet of the nozzle device at, a central axis of an air inlet chamber is parallel to a central axis of the nozzle device, or there is always an offset between the central axis of the air inlet chamber and the central axis of the nozzle device (Fig. 1 showing ventilation chamber 23 and outlet 35). Wu also discloses wherein both the hot air support and the blowing mechanism are mounted on the case (Figs 1 and 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the airflow directing structure of Nystrom with the airflow directing structure of Wu because both elements are known for directing airflow toward a surface and the combination yields predictable results, e.g. the airflow is directed at known areas using known mechanisms.

In reference to claim 17:
In addition to the discussion of claim 17, above, Nystrom further discloses wherein the heating part comprises a plurality of outlet air heating units sequentially arranged along an airflow discharge direction of the ventilation chamber (paras 0045, 0049; Fig. 3).

In reference to claim 18:
In addition to the discussion of claim 17, above, Wu further discloses wherein: the ventilation chamber comprises an air inlet chamber and an air outlet chamber and the air inlet chamber and the air outlet chamber are in communication with each other (Fig. 2 numerals 23 and 24 generally). Modified Nystrom does not disclose the plurality of outlet air heating units are arranged in the air outlet chamber. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the heaters before the air inlet chamber, in the air inlet chamber, or in the air outlet chamber, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 19:
In addition to the discussion of claim 18, above, Nystrom further discloses wherein the heating part further comprises at least two inlet air heating units uniformly arranged in the air inlet chamber (paras 0045, 0049; Fig. 3).

In reference to claim 20:
In addition to the discussion of claim 19, above, it is the Examiner’s first position that Nystrom further discloses wherein the inlet air heating units and the outlet air heating units are electric heating devices (para 0047). It would have been apparent to one of ordinary skill in the art that, through the use of an actuator, that an electric heating element is utilized. See MPEP 2123(I).
Alternatively, it is the Examiner’s second position that if it is determined that Nystrom would not suggest an electric heating element to a person having ordinary skill in the art then using an electric heating element would have been obvious as electric elements for heating an airflow are well known.

In reference to claim 21:
In addition to the discussion of claim 18, above, Wu further discloses wherein the air inlet chamber is located above the air outlet chamber and the blowing mechanism is located above the air inlet chamber (Figs. 1-2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the airflow directing structure of Nystrom with the airflow directing structure of Wu because both elements are known for directing airflow toward a surface and the combination yields predictable results, e.g. the airflow is directed at known areas using known mechanisms. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

In reference to claim 23:
In addition to the discussion of claim 15, above, Nystrom further discloses wherein the hot air support is arranged on one side of the case (paras 0046, 0049; Fig. 4).

In reference to claim 24:
In addition to the discussion of claim 15, above, Nystrom further discloses wherein: the hot air support include two separate hot air supports; and the two hot air supports are respectively arranged on two sides of the case (paras 0045, 0049; Fig. 3).

In reference to claim 25:
In addition to the discussion of claim 15, above, Nystrom further discloses wherein: the hot air support is annular (Fig. 5A). Nystrom does not explicitly disclose how the hot air support is mounted, and thus does not disclose the hot air support is arranged on an outer side surface of the case in a surrounding manner. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. mounting the support to the nozzle case, the nozzle movement device, or a separate moving device, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 26:
In addition to the discussion of claim 15, above, Nystrom further discloses wherein: the discharge heat preserving device further comprises a controller and a temperature sensor (para 0037); and the controller is connected to the temperature sensor, the heating part, and the nozzle device (paras 0030-0037). 
Modified Nystrom does not explicitly teach wherein the temperature sensor is arranged in the hot air support. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. place the sensor on the hot air support, on a movable gantry, or on the fixed machine housing, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. Furthermore, one of skill in the art would be motivated to place the sensor on the hot air support in order to move the sensor with the hot air support while reducing the number of moving parts of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742